Title: From George Washington to George William Fairfax, 7 June 1755
From: Washington, George
To: Fairfax, George William



[Fort Cumberland, Md., 7 June 1755]
To George Wm Fairfax Esqr.BelvoirSir

I had not the pleasure of receiving your favour till after my return from Williamsburg, when it was not in my power to be so serviceable in the affair of your Horses as I coud have wish’d; for they were sent out with a Detachment of 500 Men a few days before. I made immediate enquiry, and application for them; and believe I shall be able, notwithstanding our gt want of Horses, to procure their liberty when we come up with the Detachment; but when that will be, or in what order you may receive them, I cant absolutely not say; for w We are informd they have

killd some of their Horses outright, and disabled other’s, for which Reason I think it woud be too great much to expect that your’s will escape the Calamitys that befall those of other’s not partake in these sufferings: They are appraisd (as I saw by one of the Waggon Master’s Books) to £16 the two; which with your Servant Simpson, is all that I can understand is here, belonging to you.
As I have taken embraced this oppertunity of writing to Colo. Fairfax, and being just at this time a am a good deal hurried, which prevents me from enlargeing so fully as I otherwise would, I shall beg to I shall not enlarge but shall refer you to him for what little News is stirring in the Camp. Please to make my Compliments to all Friends who think me worthy of their enquireys. I am Sir Yr most Obedt & most Hble

Go: W——n
Camp at Wills Creek 7th June 1755

